Citation Nr: 0633668	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-06 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to dependency benefits on behalf of the veteran's 
daughter during the period from February [redacted], 2002, to 
September 1, 2003.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New York, New York, regional office 
(RO).  A hearing was held at the RO in September 2006 before 
the undersigned acting Veterans Law Judge.   


FINDINGS OF FACT

1.  In a decision of November 2001, the RO granted disability 
compensation at a 50 percent rate, effective from December 
26, 2000.  

2.  The veteran's child K's 18th birthday was on February [redacted], 
2002.

3.  At that time she was a high school student, and she began 
college in September 2002. 

4.  A Statement in Support of Claim from the veteran bearing 
the date January 17, 2003, reflects that he advised the RO 
that his daughter K was attending school.


CONCLUSION OF LAW

The criteria for additional compensation on behalf of a 
dependent child during the period from February [redacted], 2002, to 
September 1, 2003 are met.  38 C.F.R. § 3.667 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded two hearings.  The claims file and all 
relevant procedural documents are available for review.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Many of the facts in this case are not in dispute.  The 
veteran filed a claim for disability compensation in December 
2000.  On the claim form, he reported that he had four 
children, including one child born in March 1979, one born in 
July 1980, a daughter K who was born in February 1984, and 
another child born in October 1986.  

In a decision of November 2001, the RO granted disability 
compensation at a 50 percent rate, effective from December 
26, 2000.  In the decision notification letter of December 
2001, he was advised that if he wanted to apply for 
dependent's benefits, he should submit certain items 
including a Declaration of Status of Dependent's form, copies 
of birth certificates, and, request for approval of school 
attendance showing that his two oldest children were still in 
school.  

A birth certificate for K and the youngest child were 
received by the RO on January 18, 2002.  Subsequently, in 
July 2002, the RO received birth certificates for the older 
two children along with completed school attendance forms for 
those children.  The veteran also submitted a Declaration of 
Status of Dependents in July 2002.  

In a statement in support of claim dated in November 2002, 
the veteran reported that his two younger children, including 
K, resided with him.  In a statement in support of claim 
dated as having been received in December 2002, the veteran 
again reported that his two youngest children, including K, 
resided with him.  He also reported that his oldest child had 
graduated from college, and the second oldest was attending 
college.  

In a letter dated in December 2002, the veteran was advised 
that he was being granted an award of dependents benefits 
based on four children beginning on January 1, 2001.  He was 
further notified that effective February [redacted], 2002, K turned 18 
years old and was removed from the award; effective March 19, 
2002, the oldest child turned 23 and was removed from the 
award; effective January 1, 2002, the second oldest child 
graduates from college and would be removed; and effective 
October 15, 2004, the youngest child would turn 18 and would 
be removed from the award.  

In a statement in support of claim dated January 17, 2003 
(but not date stamped to show the date received by the RO), 
the veteran reported that his oldest child had graduated from 
college, the second oldest was still attending college, K 
began freshman year at a college, and the youngest was 
attending high school.  The only stamp which was applied to 
that document was one stating "drop file."    

In February 2004, the RO received a completed Request for 
Approval of School Attendance form in which the veteran 
reported that his daughter K was attending a college.  

In April 2004, the veteran submitted a statement in support 
of claim in which he reported that he disagreed with the 
effective date of benefits for his 20 year old daughter K.  
The veteran asserted that at age 18, while a senior in high 
school, her benefits stopped.  He reported that he wrote a 
detailed letter at that time, but heard noting from the RO.  
He further stated that she began college in the fall of 2002, 
at which time he again sent a letter to the RO.  He requested 
that he be given retroactive benefits back to February 2002.  

In his substantive appeal statement of May 2004, the veteran 
reported that the benefits had been denied because the RO 
lost several items of correspondence which he had submitted 
since his daughter K turned 18. 

In a letter dated in July 2004, the RO advised the veteran 
that a review of the records disclose that the RO was not 
advised of K's school attendance after age 18 until the RO 
received the VA Form 21-674, Request for Approval of School 
Attendance, which the veteran had signed on January 31, 2004.  
The veteran was requested to submit copies of any earlier 
correspondence with verification that they were previously 
submitted to VA.

Subsequently, in August 2004, the veteran submitted several 
photocopied documents including a Request for Approval of 
School Attendance form bearing the date December 2001 
indicating that K was a high school senior, and was expected 
to start attending college in September 2002.  Also submitted 
was a letter bearing the date April 2002 in which the veteran 
stated that he wrote in December 2001 regarding his daughter 
K's continued education, but so far her benefits had not been 
reinstated or granted, along with a photocopy of a letter 
from the veteran bearing the date November 2003 in which the 
veteran stated that this was his third written request to 
have his daughter K's college money benefits restored as she 
as is attending a college.  The Board notes that none of the 
foregoing documents bears a date stamp reflecting the date, 
if any, the item was originally received at the RO.  

The veteran testified in support of his claim at a hearing 
held at the RO in February 2005.  He reported that he 
notified the VA months in advance of K's 18th birthday that 
she would be continuing in school.  He testified that he had 
sent a total of three letters altogether notifying the RO of 
her continued school attendance.  The veteran presented 
essentially the same testimony at the hearing held before the 
undersigned acting Veterans Law Judge in September 2006.  

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  

The pertinent regulations provides that pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was pursuing a course of 
education at an approved educational institution and a claim 
for such benefits is filed within one year from the child's 
18th birthday.  38 C.F.R. § 3.667(a).

Pension or compensation which was begun after a child's 18th 
birthday may be paid from the commencement of the course if a 
claim is filed within one year from that date.  38 C.F.R. 
§ 3.667(b).

Applying these principles to the facts of the present case, 
the Board notes that the child's 18th birthday was in 
February 2002.  At that time she was a high school student.  
She began college in September 2002.  A Statement in Support 
of Claim from the veteran bearing the date January 17, 2003, 
reflects that he advised the RO that his daughter K was 
attending school.  The Board notes that the document only 
bears a stamp reflecting that this was "drop mail."  It was 
not date stamped as having been received by the RO on a 
particular date.  However, the Board notes that the location 
of the document within the claims file is consistent with 
having been received by the RO in January 2003.  Moreover, 
the veteran has testified as to having dropped off mail at 
the RO.  In light of the lack of any opposing evidence, the 
Board concludes that the date of January 17, 2003, which is 
written on the statement is most likely an accurate 
reflection of the date that the document was received by the 
RO.  

Because the document notifying the RO was received within one 
year of the child's 18th birthday, the additional 
compensation on behalf of a dependent child may be paid 
effective from February [redacted], 2002, to September 1, 2003.  
Accordingly, the appeal is granted.  



ORDER

Dependency benefits on behalf of the veteran's daughter 
during the period from February [redacted], 2002, to September 1, 
2003, are granted.



____________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


